Citation Nr: 1204797	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back syndrome with L5-S1 spondylolisthesis prior to May 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1966.

This matter initially came to the Board of Veteran's Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada, that continued a 10 percent rating for the Veteran's low back syndrome with L5-S1 spondylolisthesis.

In May 2005, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  In October 2006, the Board remanded the Veteran's case to the RO for further evidentiary development.  

In June 2007, the RO granted a 40 percent rating for the Veteran's low back syndrome with L5-S1 spondylolisthesis effective May 30, 2007.  In a July 2007 signed statement, the Veteran said that he was satisfied with the 40 percent rating but indicated that the effective date should be the date he filed his claim for an increased rating in April 2003.  Although the RO evidently construed the Veteran's statement as an earlier effective date claim (an effective date prior to May 30, 2007 for the grant of the 40 percent rating), the Board is of the opinion that the issue as set forth on the title page most accurately represents the current status of the Veteran's claim.  See e.g., Hart V. Mansfield, 21 Vet. App. 505 (2007) (to the effect that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim is filed until a final decision is made).  As such, the Board will confine its consideration to the issue as set forth on the title page.   


FINDING OF FACT

The objective and probative medical evidence of record preponderates against a finding that, prior to May 30, 2007, the Veteran's service-connected low back syndrome with L5-S1 spondylolisthesis was manifested by more than subjective complaints of back pain, with range of motion of flexion to 70 degrees; moderate limitation of lumbar spine motion, spasm, or neurological involvement is not shown and there is no evidence of incapacitating episodes due to the disability at issue.


CONCLUSION OF LAW

Prior to May 30, 2007, the schedular criteria for a rating in excess of 10 percent rating for low back syndrome with L5-S1 spondylolisthesis have not been met.  38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5292, 5295 (2003), effective prior to September 23, 2003; 38 C.F.R. § 4.71a, DC 5293 (2003), effective September 23, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5237-5243 (2011), effective September 26, 2003. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Prior to the initial adjudication of the claimant's claim, VCAA letters were sent in June and September 2003 that fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In particular, the VCAA notification informed the Veteran: (1) about the information and evidence not of record that is necessary to substantiate the claim; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.  Additional letters were sent to the Veteran in February 2005 and March and December 2006.  The claim was readjudicated in June 2007 and September 2009 supplemental statements of the case and a February 2008 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).  In the Mach 2006 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, this Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims files.  The Veteran was also afforded VA examinations in April 2004 and May 2007 to assess the severity of his service-connected lumbar spine disability.

As noted above, in October 2006, the Board remanded the Veteran's case to the RO for further development that included obtaining additional treatment records, readjudicating the claim under the appropriate former and amended rating criteria, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the RO obtained additional private and VA outpatient records dated through February 2008, scheduled the Veteran for a VA examination of his lumbar spine in May 2007, and subsequently readjudicated the claim with consideration of the former and revised rating criteria at issue.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

Furthermore, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v.  Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected lumbar spine disability warrants a higher disability rating prior to May 30, 2007.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. at 505.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's statements describing the symptoms of his service-connected back disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). 

In April 2003, the RO received the Veteran's current claim for an increased rating for his back disability.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome (IVDS) were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003.  

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating under the old and new criteria.  The RO evaluated the Veteran's claim under the old regulations in making its rating decision dated April 2004.  The December 2004 SOC evaluated the Veteran's claim using the old regulations.  In June 2007, the RO issued a SSOC that evaluated the Veteran's claim using the new regulations effective from September 26, 2003.  The RO also readjudicated the claim using the new regulations in February 2008.  The Veteran was afforded an opportunity to comment on the RO's action.  Accordingly, there is no prejudice to the Veteran in our proceeding, under Bernard v. Brown, 4 Vet. App. 384 (1993).

Historically, the Board notes that, in a September 1970 rating decision, the RO granted service connection for chronic low back syndrome secondary to spondylolisthesis that was awarded a 10 percent disability evaluation under Diagnostic Code 5299-5295.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).  The Board notes that the 10 percent disability rating currently assigned for the period prior to May 30, 2007, for the Veteran's low back disability is a protected rating as it has been in effect for more than 20 years.  In this regard, any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2011).

As noted, in April 2003, the RO received the Veteran's current claim for an increased rating for his spine disability.  In the April 2004 rating decision, the RO continued the 10 percent rating under Diagnostic Code 5299-5295.  The Veteran's disability rating was increased to 40 percent effective May 30, 2007, in a June 2007 rating decision.  

Prior to September 26, 2003, under Diagnostic Code 5295, a 10 percent evaluation was warranted for lumbosacral strain if it was manifested by characteristic pain on motion.  A 10 percent rating was assigned when lumbosacral strain was manifested by characteristic pain on motion.  A 20 percent evaluation was assigned when lumbosacral strain was manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 effective prior to September 26, 2003, slight limitation of motion of the lumbar segment of the spine warranted a 10 percent evaluation; and a 20 percent evaluation required moderate limitation of motion.  A 40 percent evaluation is warranted where severe limitation of motion was shown.  Id.  This was the highest schedular evaluation available for limitation of motion of the lumbar spine.

Although the regulations pertaining to IVDS also underwent a revision, in this case, although there is evidence of a diagnosis of arthritis, the April 2004 VA examiner specifically opined that the arthritis was related to a nonservice-connected injury which occurred post-service.  Consequently, the Board need not discuss the current or former regulations pertaining to IVDS.  

Under the revised (current) General Rating Formula, the following apply: a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion, noted in the rating criteria effective from September 26, 2003, refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 5235-5243.

The Veteran maintains that his service-connected lumbar spine disability warrants a higher rating prior to May 30, 2007.  In written statements and oral testimony, he indicated that his lumbar spine disability limited his ability to participate in recreational activities, forced him to engage in administrative work as opposed to his regular occupation as a painter, and required the use of medication to alleviate his pain.  The Board notes that while additional evidence in the form of VA and private treatment records were associated with the claims file following the Board's 2006 remand, this evidence merely reflects subjective complaints and does not include any objective findings.  As such, the Board will discuss only the relevant evidence for the time period at issue that consists of an April 2004 VA examination.  

Upon review of the probative evidence of record, the Board concludes that a rating in excess of the currently assigned 10 percent for the Veteran's lumbar spine disability prior to May 30, 2007, is not warranted.  

The Veteran's low back disability has been rated under DC 5295, for lumbosacral strain.  The clinical findings for the period in question, primarily consisting of the results of an April 2004 VA examination, do not show evidence of more than mild symptomatology attributable to the service-connected lumbar spine disability.  While the Veteran reported aching pain without radiation to his legs and x-rays revealed evidence of marked osteoarthritic changes and disruption of the posterior articular facets and marked narrowing of the L4-5 and L5-S1 disc spaces, the VA examiner attributed those findings to a degenerative arthritic condition in the two lower segments of the lumbar spine that were attributable to a non-service-connected post-service work-related low back injury.  

The VA examiner noted that the Veteran's subjective complaints were not consistent with his physical examination and that the Veteran attempted to volitionally manipulate the examination by volitionally limiting spine motion when his attention was directed toward his spine whereas, at other times when he was distracted, his spine moved in an improved fashion with markedly less low back pain complaints.  Range of motion of the Veteran's lumbar spine seemed to be flexion to 70 degrees with pain; when the Veteran's attention was directed to his lumbar spine, forward flexion was to 10 degrees, extension was to 0 degrees, right and left lean was to 10 degrees and right and left rotation to 20 degrees.  

Moreover, the examiner specifically found that the Veteran's spondylolisthesis was unchanged from his initial presentation.  The evidence does not reflect muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  Consequently, a rating in excess of 10 percent is not warranted under DC 5295 for the period in question.  38 C.F.R. § 4.71a, DC 5295, effective prior to September 26, 2003.  

Under the criteria for limitation of motion for the Veteran's back disability, under DC 5292, effective prior to September 26, 2003, a 20 percent evaluation required evidence of moderate limitation of motion, but the evidence of record does not show such disability.  While there was evidence of limitation of motion at the time of the April 2004 VA examination, as noted, the Veteran's subjective complaints were not consistent with his physical examination and the examiner opined that Veteran attempted to volitionally manipulate the examination by volitionally limiting spine motion when his attention was directed toward his spine.  Consequently, a rating in excess of 10 percent is not warranted under DC 5292 for the period in question.  38 C.F.R. § 4.71a, DC 5295, effective prior to September 26, 2003.  

The Board has considered whether any other diagnostic codes are applicable under the old regulations.  However, an evaluation in excess of 10 percent is not shown to be appropriately assignable under any other diagnostic code as the Veteran's disability is not manifested by the symptoms associated with these codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 (residuals of a fractured vertebra), 5286 (complete bony fixation of the spine), 5289 (ankylosis of the lumbar spine).  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

With regard to the amended criteria, in order to meet the criteria for a 20 percent rating, forward flexion of the thoracolumbar spine must be greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the time of the April 2004 VA examination, the Veteran had 70 degrees of flexion and his combined range of motion was 130 degrees.  The examiner noted that the Veteran ambulated with a normal gait without the use of any assistive devices.  

Further, the VA examiner indicated that the Veteran was able to stand on one leg and then the other easily during which time the paraspinous muscles in the lumbar spine contracted and relaxed in a normal fashion demonstrating no muscle spasm in the paraspinous muscles of the lumbar spine.  Additionally, there was no evidence of any neurological deficits as the examiner reported normal sensation in the Veteran's legs and buttocks without muscle wasting of the lower extremities and symmetrical deep tendon reflexes at the knees and ankles along with normal straight leg raise.  

Additionally, in this case, there is no objective evidence that the Veteran had any incapacitating episodes due to his lumbar spine disorder.  Simply put, a physician has not prescribed bed rest for this disorder

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably demonstrated to be related to the Veteran's service-connected lumbar spine are contemplated in the currently assigned 10 percent rating.  The examiner noted that there was no additional limited spine motion with repetitive activities as there are no flare-ups.  There is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  This is so because the April 2004 VA examiner stated that he would expect there to be 5 to 10 degrees of loss of motion due to pain and fatigue which was not found on examination.  Moreover, it is well to note that the April 2004 VA examiner commented that the Veteran's subjective complaints were not consistent with his physical examination.

As such, the Board concludes that the preponderance of the objective and probative medical evidence of record is against a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability prior to May 30, 2007.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the record does not reflect that the Veteran's lumbar spine disability resulted in frequent periods of hospitalization.  Consequently, referral for extraschedular consideration is not warranted for the disability at issue.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Although the record reflects that the Veteran is in receipt of Social Security Administration disability benefits for a primary diagnosis of degenerative disc disease of the lumbar spine and a secondary diagnosis of failed lumbar laminectomy syndrome, as noted, the April 2004 VA examiner indicated that the Veteran's physical complaints and findings were related to the nonservice-connected degenerative arthritic condition and the Veteran's spondylolisthesis of the lumbar spine was unchanged from his initial presentation.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

A rating in excess of 10 percent for low back syndrome with L5-S1 spondylolisthesis prior to May 30, 2007, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


